 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 9

10          RICHARD LEE JOHNSEN,                            CASE NO. C19-58 MJP

11                                 Plaintiff,               ORDER ON DEATH OF
                                                            PLAINTIFF [FRCP 25(A)(1)]
12                  v.

13          HARLAN and GOMEZ,

14                                 Defendants.

15

16          This is a civil rights action brought under 42 U.S.C. § 1983. The Court had recently

17   denied a motion to dismiss by the Defendants (Dkt. No. 46) and ordered the parties to confer and

18   prepare a Joint Status Report which was due on January 20, 2020. (Dkt. No. 47.)

19          Defendants have filed a Notice of Inability to Comply with Scheduled Order of

20   December 19, 2019 Due to Death of Plaintiff. (Dkt. No. 49.) The pleading reports the death of

21   pro se Plaintiff Richard Lee Johnsen in a house fire on November 28, 2019 and includes both

22   news reports on the fire and a media report by the Skagit County Coroner reflecting Plaintiff’s

23

24


     ORDER ON DEATH OF PLAINTIFF [FRCP 25(A)(1)] - 1
 1   death from “inhalation of products of combustion due to residential fire” which was ruled an

 2   accident. (Dkt. No. 49-1, Declaration of Erik Pedersen.)

 3          Rule 25(a)(1) of the Federal Rules of Civil Procedure provides that if a party to an action

 4   dies, and the claim is not extinguished, the action shall be dismissed as to the deceased party

 5   unless substitution is made within 90 days of the service of a suggestion of death. See Fed. R.

 6   Civ. P. 25(a)(1). Because Plaintiff’s request for relief included a request for damages, Plaintiff’s

 7   claim was not extinguished by his death and, thus, the provisions of Rule 25 come into play.

 8          In Barlow v. Ground, 39 F.3d 231, 233 (9th Cir. 1994), the Ninth Circuit held that Rule 25

 9   requires two affirmative steps to trigger the running of the 90-day period. “First, a party must

10   formally suggest the death of the party upon the record. Second, the suggesting party must serve

11   other parties and non-party successors of the deceased with the suggestion of death ....” Id.

12          While Defendants have completed the first step of this process by filing a notice of death,

13   there appears, as yet, to have been no attempt to complete the second step; i.e., “service of other

14   parties and non-party successors of the deceased with the suggestion of death.” Although

15   Plaintiff was out of custody at the time of his death, he clearly had been in the custody of the

16   Skagit County authorities in the recent past. Presumably the data collected upon his arrest and

17   subsequent incarceration would have included some information about next of kin or emergency

18   contacts. The Court further presumes that the Skagit County Prosecuting Attorney’s Office

19   would have access to that information and could use it to provide the notice of death and the

20   existence of this lawsuit to “non-party successors of the deceased.”

21          With that in mind,

22          IT IS ORDERED that Defendants’ counsel will make all reasonable efforts to (1)

23   ascertain the identity and contact information of any non-party successors to the deceased; and

24


     ORDER ON DEATH OF PLAINTIFF [FRCP 25(A)(1)] - 2
 1   (2) provide such persons as they discover a copy of the notice of Plaintiff’s death and the

 2   existence of this lawsuit.

 3          IT IS FURTHER ORDERED that Defendants’ counsel shall provide the Court with a

 4   status report regarding the above-ordered efforts by February 7, 2020.

 5          IT IS FURTHER ORDERED that Defendants are relieved of the requirement to file a

 6   Joint Status Report, and the case is STAYED until further notice.

 7          The clerk is ordered to provide copies of this order to all counsel.

 8          Dated January 8, 2020.

 9

10
                                           A
                                           Marsha J. Pechman
                                           United States Senior District Judge
11

12

13

14

15

16

17

18

19

20

21

22

23

24


     ORDER ON DEATH OF PLAINTIFF [FRCP 25(A)(1)] - 3
